       Case 2:18-cr-00042-KJM Document 137 Filed 01/12/21 Page 1 of 2


 1

 2

 3

 4

 5

 6

 7

 8                                    UNITED STATES DISTRICT COURT
 9                               EASTERN DISTRICT OF CALIFORNIA
10

11    United States of America                         No. 2:18-cr-00042-KJM
12                       Plaintiff,
13           v.
14    James Raymond Sykes,
15                       Defendant.
16    ___________________________________
17    United States of America                         No. 2:20-cr-00234-MCE
18                       Plaintiff,
19           v.                                        RELATED CASE ORDER
20    James Raymond Sykes,
21                       Defendant.
22

23

24                  Examination of the above-captioned actions reveals that they are related within the
25   meaning of Local Rule 123(a). Here, “both actions involve similar questions of fact and the same
26   question of law and their assignment to the same Judge or Magistrate Judge is likely to effect a
27   substantial savings of judicial effort.” Local Rule 123(a)(3). Accordingly, the assignment of
28
                                                       1
       Case 2:18-cr-00042-KJM Document 137 Filed 01/12/21 Page 2 of 2


 1   these matters to the same judge is likely to effect a substantial savings of judicial effort and is
 2   likely to be convenient for the parties.
 3                  The parties should be aware that relating cases under Rule 123 causes the actions
 4   to be assigned to the same judge – it does not consolidate the actions. Under Rule 123, related
 5   cases are generally assigned to the judge and magistrate judge to whom the first filed action was
 6   assigned.
 7                  As a result, it is hereby ORDERED that Case No. 2:20-cr-00234-MCE is
 8   reassigned from Judge Morrison England to the undersigned. Henceforth, the caption on
 9   documents filed in the reassigned case shall be shown as: Case No. 2:20-cr-00234-KJM.
10                  It is further ORDERED that the Clerk of the Court make appropriate adjustment in
11   the assignment of criminal cases to compensate for this reassignment.
12                  IT IS SO ORDERED.
13   DATED: January 12, 2021.
14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                         2
